Exhibit 10.1

 

February 21, 2005

 

Rocky Gunderson

Blue Martini Software

2600 Campus Drive

San Mateo, CA 94403

 

Dear Rocky:

 

This letter outlines the retention package being offered to you by Blue Martini
Software, Inc. The details of the package are set forth below.

 

Severance:

 

  •   If your employment with the Company is terminated without Cause and not in
connection with a Transaction, you will be eligible to receive a lump-sum
severance payment equal to three (3) months of your base salary and target
bonus, and, provided that you elect COBRA coverage, the Company will pay for
health benefits for you and your dependents for three (3) months on the same
terms as then provided to Company employees.

 

  •   If your employment with the Company is terminated without Cause in
connection with a Transaction, (1) you will be eligible to receive a lump-sum
severance payment equal to six (6) months of your base salary and target bonus,
(2) provided that you elect COBRA coverage, the Company will pay for health
benefits for you and your dependents for six (6) months on the same terms as
then provided to Company employees.

 

  •   “Transaction” means (1) any consolidation or merger of the Company with or
into any corporation or other entity or person, or any other reorganization, in
which (a) the stockholders of the Company immediately prior to the
consolidation, merger, or reorganization own less than 70% of the surviving
entity’s voting power immediately after the consolidation, merger, or
reorganization or (b) the Company’s board of directors immediately prior to the
consolidation, merger, or reorganization constitute less than 50% of the board
of directors of the surviving entity immediately after the consolidation,
merger, or reorganization; (2) any transaction or series of related transactions
to which the Company is a party in which more than 30% of the Company’s voting
power is transferred; (3) or a sale, lease, or disposition of all or
substantially all of the assets of the Company.



--------------------------------------------------------------------------------

  •   “In connection with a Transaction” means that the termination occurred (1)
within twelve (12) months after the closing date of a Transaction or (2) shortly
before, and in contemplation of, a Transaction.

 

  •   “Cause” means the occurrence of one or one or more of the following: (1)
conviction of a felony or a crime involving moral turpitude, fraud, or an act of
dishonesty against the Company; (2) gross misconduct or gross negligence in the
performance of your responsibilities which, based upon good faith and reasonable
factual investigation, demonstrates unfitness to serve; or (3) material and
harmful violation or breach of any Company policy or any statutory, fiduciary,
or contractual duty of yours to the Company. (As used in this definition,
“Company” includes any successor to the Company pursuant to a Transaction.)

 

  •   If you resign from the Company, you will not receive the severance
payments or extended health care coverage described in this Addendum. (As used
in this definition, “Company” includes any successor to the Company pursuant to
a Transaction.)

 

Receipt of the benefits offered in this letter is contingent upon execution of
the Company’s standard form of separation agreement and release. The terms in
this letter supersede any other agreements or promises made to you by anyone,
whether oral or written. All other terms of your original offer letter dated May
12, 2004, your Employee Proprietary Information and Inventions Agreement and any
other agreements remain in effect.

 

As acceptance of the corrected terms described above, please sign and date this
letter and return the original to Human Resources by Friday, February 23, 2005.
We look forward to your favorable reply and to a productive and enjoyable
working relationship with you.

 

Very truly yours,

Blue Martini Software, Inc.

Monte Zweben

CEO and Founder

I ACCEPT THE TERMS SET FORTH IN THIS LETTER.

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Rocky Gunderson

   Date